Citation Nr: 0925894	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-15 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic pneumonia.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected low back strain.

3.  Entitlement to a compensable evaluation for service-
connected abdominal scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the RO.  

In September 2008, the veteran testified before the 
undersigned Veterans Law Judge at the RO via videoconference.  
A transcript of that hearing has been incorporated into the 
claims file.

The issues enumerated above were remanded to the RO for 
additional development in November 2008.

The Board observes that by March 2009 rating decision, the RO 
increased the rating of the veteran's service-connected low 
back disability from zero to 40 percent.  Although the 
increase represents a grant of benefits, a decision awarding 
a higher rating, but less that the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In May 2009, the Veteran filed a claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  As this issue has not been 
procedurally developed, the Board is referring it to the RO 
for initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).




FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received two communications from the Veteran's 
representative indicating that he wished to withdraw his 
appeal regarding the issues of entitlement to service 
connection for chronic pneumonia, entitlement to an 
evaluation in excess of 40 percent for service-connected low 
back strain, and entitlement to a compensable evaluation for 
service-connected abdominal scars.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal regarding 
the issues of entitlement to service connection for chronic 
pneumonia, entitlement to an evaluation in excess of 40 
percent for service-connected low back strain, and 
entitlement to a compensable evaluation for service-connected 
abdominal scars have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

For reasons expressed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
chronic pneumonia, entitlement to an evaluation in excess of 
40 percent for service-connected low back strain, and 
entitlement to a compensable evaluation for service-connected 
abdominal scars should be dismissed.

Law and Regulations 

In order to appeal an adverse RO determination to the Board, 
the appellant must file a notice of disagreement after which 
the RO issues a statement of the case.  Following the 
issuance of a statement of the case, the appellant must 
perfect the appeal by filing a substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2008) (outlining 
the procedures for appealing unfavorable RO determinations to 
the Board).

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

Discussion

In May and June 2009, the Veteran's representative submitted 
written statements indicating that the Veteran wished to 
withdraw his appeals regarding the issues enumerated above.  

The veteran has withdrawn his appeals concerning the issues 
of entitlement to service connection for chronic pneumonia, 
entitlement to an evaluation in excess of 40 percent for 
service-connected low back strain, and entitlement to a 
compensable evaluation for service-connected abdominal scars.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


